               Date: 12/28/20
               Hon. Judge Sarah L. Cav

               U.S. District Court Re: Pro Se Filing, 18 -cv-7877

               Re: Eubanks v. New YorkCity Department of Education et al,, 1:18 -cv-07877 LJL-SCL
               Extension Request on the Response to Summary Motion for Summary Judgemen

               Dear Judge Cave :

                              I write to respectfully request a nunc pro tunc extension of time from original

               due date:12/21/20 to new deadline:12/31/20 to le my Oppositions Statement. I submitted a

               draft to NYLAG, Ms. Tarnofsky and gratefully received limited feedback and a sample format. I

               ask for this extension because I received a sample format on 12/18/20 that I thought would be

               completed after working in haste all weekend and Monday 12/21/20 when I realized I had not

               completed sections correctly when I was about to send the documents. I contacted Ms. Quinn

               opposing counseling and I have taken additional time to make sure I have a clear understanding

               and have reorganized the text and exhibits which is nearly complete. Additionally I lost another

               family member to COVID on the evening of 12/21/20. This is my [___ rst] [___second] [X

               third or additional] request for an extension. I [X have] [__ have not conferred with opposing

               counsel] about this request for an extension. Opposing counsel [X does not object] [__ objects]

               [__ did not respond]. I thank the Court in advance for its consideration.

               Respectfully submitted, Karen Eubanks

               K en Eubanks
               Pro se [X Plaintiff] [__ Defendant]


               70 LaSalle Street

               Apt.10D

               New York, NY 10027
 

     ar
           

                

                     

                          

                                e

                                           

                                                

                                                       fi
                                                             

                                                                                fi
                                                                                      

                                                                                          t

                                                                                                

                                                                                                      

                                                                                                      

                                                                                                           

                                                                                                           

                                                                                                                

                                                                                                                     

                                                                                                                          

                                                                                                                          

                                                                                                                               

                                                                                                                                    

